FILED
                            NOT FOR PUBLICATION                             JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSH DONLEY,                                     No. 11-35802

              Plaintiff - Appellant,             D.C. No. 2:10-cv-05043-CI

  v.
                                                 MEMORANDUM *
BENTON COUNTY CORRECTIONS; et
al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                          Submitted December 19, 2012 **

Before:       GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Washington state prisoner Josh Donley appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
2004), and we affirm.

      The district court properly granted summary judgment because Donley

failed to establish a genuine dispute of material fact as to whether defendants

consciously disregarded Donley’s serious medical needs related to the treatment of

an infection in his left knee. See id. at 1057-58 (discussing objective and

subjective elements of deliberate indifference claim and explaining that inmate’s

difference of opinion with physician concerning the course of treatment does not

amount to deliberate indifference); see also Jett v. Penner, 439 F.3d 1091, 1096

(9th Cir. 2006) (isolated instances of negligence do not constitute deliberate

indifference and delay in treatment is also insufficient absent proof that it resulted

in further significant injury or the wanton infliction of pain).

      Donley’s arguments that the district court improperly granted summary

judgment after concluding that triable disputes existed and improperly resolved his

objections to the magistrate judge’s report and recommendation are rejected.

      We do not address issues raised for the first time in a reply brief, including

Donley’s evidentiary objections to defendants’ statement of facts. See Graves v.

Arpaio, 623 F.3d 1043, 1048 (9th Cir. 2010) (per curiam).

      AFFIRMED.




                                            2                                     11-35802